Exhibit 10.3

 

EXECUTION

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of December 31, 2013, by and among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), the other parties identified as “Grantors” on the
signature pages hereto and such other parties that may become Grantors hereunder
after the date hereof (together with the Borrower, each individually a
“Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) for the
Lenders party to the Credit Agreement referred to below.

 

PRELIMINARY STATEMENT

 

The Grantors, the Administrative Agent and the Lenders are entering into an
Amended and Restated Credit Agreement dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Grantors are entering into this Security Agreement in
order to induce the Lenders to enter into and extend credit to the Borrower
under the Credit Agreement and to secure the Secured Obligations that each
Grantor that is a Loan Guarantor has agreed to guarantee pursuant to Article X
of the Credit Agreement.

 

ACCORDINGLY, each Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1                               Terms Defined in Credit Agreement.  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

1.2                               Terms Defined in UCC.  Terms defined in
Article 8 or 9 of the UCC which are not otherwise defined in this Security
Agreement are used herein as defined in the UCC.

 

1.3                               Definitions of Certain Terms Used Herein.  As
used in this Security Agreement, in addition to the terms defined in the first
paragraph hereof and in the Preliminary Statement, the following terms shall
have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative

 

1

--------------------------------------------------------------------------------


 

Agent and any third party (including any bailee, consignee, customs broker, or
other similar Person) in possession of any Collateral or any landlord of any
real property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by such Grantor with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Excluded Equity Interests” means, collectively, all Equity Interests in any
Foreign Subsidiary.

 

“Excluded Property” means (a) any permit, license, contract or lease entered
into by any Grantor (i) to the extent that any applicable law prohibits the
creation by such Grantor of a security interest thereon or (ii) that validly
prohibits the creation by such Grantor of a security interest thereon, or
expressly requires the consent of any person other than any Grantor or its
Affiliates (which consent has not been obtained despite the use of commercially
reasonable efforts) as a condition to the creation of such security interest, or
which would be breached or give any party other than any Grantor or its
Affiliates the right to terminate it as a result of creation of such security
interest; but only, in each case, to the extent, and for so long as, such
prohibition or term providing for such consent, breach or right of termination
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC of any relevant jurisdiction or any other applicable law; provided, that
the security interest granted hereunder shall attach immediately and
automatically when such prohibition or such term is terminated or rendered
unenforceable or otherwise so deemed ineffective, (b) any property owned by a
Grantor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money or capital or

 

2

--------------------------------------------------------------------------------


 

finance lease obligation permitted to be incurred pursuant to the Credit
Agreement if the contractual obligation pursuant to which such Lien is granted
(or the documentation providing for such Lien or obligation) validly prohibits
the creation by such Grantor of a security interest thereon or expressly
requires the consent of any person other than any Grantor or its Affiliates
(which consent has not been obtained despite the use of commercially reasonable
efforts) as a condition to the creation of such security interest; but only, in
each case, to the extent, and for so long as, such prohibition or requirement
for consent is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC of any relevant jurisdiction or any other applicable law;
provided, that the security interest granted hereunder shall attach immediately
and automatically when such prohibition or requirement for consent is terminated
or rendered unenforceable or otherwise so deemed ineffective, (c) any “intent to
use” Trademark applications for which a statement of use has not been filed (but
only until such statement is filed), (d) any Excluded Account described in
clause (A) of the definition thereof, and (e) any Excluded Equity Interests.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and

 

3

--------------------------------------------------------------------------------


 

future infringements thereof; and (f) all rights corresponding to any of the
foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of each Grantor (other than Excluded Property), whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which such Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity Interest
(in each case other than Excluded Property).

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II.
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under all personal property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Copyrights, Patents and Trademarks;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all Fixtures;

 

(vii)                           all General Intangibles;

 

(viii)                        all Goods;

 

(ix)                              all Instruments;

 

(x)                                 all Inventory;

 

(xi)                              all Investment Property;

 

(xii)                           all cash or cash equivalents;

 

(xiii)                        all letters of credit, Letter-of-Credit Rights and
Supporting Obligations;

 

(xiv)                       all Deposit Accounts with any bank or other
financial institution;

 

(xv)                          the Commercial Tort Claims described on Exhibit G,
as supplemented pursuant to Section 4.8;

 

(xvi)                       all Farm Products; and

 

(xvii)                    all accessions to, substitutions for and replacements,
proceeds (including Stock Rights), insurance proceeds and products of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto and any General Intangibles at any time evidencing or relating
to any of the foregoing;

 

5

--------------------------------------------------------------------------------


 

to secure the prompt and complete payment and performance of the Secured
Obligations.  Notwithstanding anything to the contrary contained herein, the
security interests granted under this Security Agreement shall not extend to any
Excluded Property.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants to the Secured Parties that:

 

3.1                               Title, Authorization, Validity,
Enforceability, Perfection and Priority.  Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in the Collateral pursuant hereto.  The execution and delivery by such
Grantor of this Security Agreement has been duly authorized by proper corporate
or limited liability company proceedings, and this Security Agreement
constitutes a legal valid and binding obligation of such Grantor and creates a
security interest which is enforceable against such Grantor in all Collateral it
now owns or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  Upon and by virtue of the filing of financing
statements in the appropriate offices against such Grantor in the jurisdictions
listed on Exhibit F, the Administrative Agent will have a fully perfected first
priority security interest in that Collateral in which a security interest may
be perfected by filing, subject only to Liens permitted under Section 4.1(e).

 

3.2                               Type and Jurisdiction of Organization,
Organizational and Identification Numbers.  The type of entity of such Grantor,
its jurisdiction of organization, the organizational number issued to it by its
jurisdiction of organization and its federal employer identification number are
set forth on Exhibit A.

 

3.3                               Principal Location.  Such Grantor’s mailing
address and the location of its place of business (if it has only one) or its
chief executive office (if it has more than one place of business), are
disclosed in Exhibit A; such Grantor has no other places of business except
those set forth in Exhibit A.

 

3.4                               Collateral Locations.  All of such Grantor’s
locations where Collateral is located, or where its books and records concerning
the Collateral (other than mobile equipment in the possession of such Grantor’s
employees or agents or inventory in transit) are located, are listed on
Exhibit A.  All of said locations are owned by such Grantor except for locations
(i) which are leased by such Grantor as lessee and designated in Part VII(b) of
Exhibit A and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part VII(c) of
Exhibit A.

 

3.5                               Deposit Accounts.  All of such Grantor’s
Deposit Accounts (other than Excluded Accounts) are listed on Exhibit B.  All of
the Deposit Accounts listed on Exhibit B as of the date

 

6

--------------------------------------------------------------------------------


 

of this Agreement that are with financial institutions other than the
Administrative Agent are Excluded Accounts.

 

3.6                               Exact Names.  Such Grantor’s name in which it
has executed this Security Agreement is the exact name as it appears in its
organizational documents, as amended, as filed with its jurisdiction of
organization.  Except as set forth on Exhibit A, such Grantor has not, during
the past five years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition.

 

3.7                               Letter-of-Credit Rights and Chattel Paper. 
Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of such Grantor. 
All action by such Grantor necessary or desirable to protect and perfect the
Administrative Agent’s Lien on each item listed on Exhibit C (including the
delivery of all originals and the placement of a legend on all Chattel Paper as
required hereunder) has been duly taken.  When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit F, the Administrative Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e).

 

3.8                               Accounts and Chattel Paper.

 

(a)                                 The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
of each Grantor are and will be correctly stated in all records of such Grantor
relating thereto and in all invoices with respect thereto furnished to the
Administrative Agent by such Grantor from time to time.  As of the time when
each Account or each item of Chattel Paper arises, such Grantor shall be deemed
to have represented and warranted that such Account or Chattel Paper, as the
case may be, and all records relating thereto, are genuine and in all respects
what they purport to be.

 

(b)                                 With respect to each Grantor’s Accounts,
(i) all Accounts represent bona fide sales of Inventory or rendering of services
to Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (ii) except for those
provided by applicable law or which are not material, there are no setoffs,
claims or disputes existing or asserted with respect thereto, and such Grantor
has not made any agreement with any Account Debtor for any extension of time for
the payment thereof, any compromise or settlement for less than the full amount
thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by such Grantor in
the ordinary course of its business for prompt payment; (iii) to such Grantor’s
knowledge, there are no facts, events or occurrences which in any way impair the
validity or enforceability thereof or could reasonably be expected to reduce the
amount payable thereunder as shown on such Grantor’s books and records and any
invoices and statements with respect thereto; (iv) such Grantor has not received
any notice of proceedings or actions which are threatened or pending against any
Account Debtor which might result in any material adverse change in such Account
Debtor’s financial condition; and (v) such Grantor has no knowledge that any
Account Debtor has become insolvent or is generally unable to pay its debts as
they become due in the ordinary course of business.

 

7

--------------------------------------------------------------------------------


 

(c)                                  In addition, with respect to all Accounts
of each Grantor, (i) the amounts shown on all invoices and statements with
respect thereto are actually and absolutely owing to such Grantor as indicated
thereon and are not in any way contingent, and (ii) to such Grantor’s knowledge,
all Account Debtors have the capacity to contract.

 

3.9                               Inventory.  With respect to any Inventory of a
Grantor, (a) such Inventory (other than Inventory in transit) is located at one
of such Grantor’s locations set forth on Exhibit A, (b) no Inventory (other than
Inventory in transit) is now, or shall at any time or times hereafter be stored
at any other location except as permitted by Section 4.1(g), (c) such Grantor
has good and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
security interest granted to the Administrative Agent hereunder, for the benefit
of the Secured Parties, and Permitted Encumbrances, (d) such Inventory is of
good and merchantable quality, free from any defects, (e) such Inventory is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party upon sale or disposition of that Inventory or the payment of any monies to
any third party upon such sale or other disposition, (f) such Inventory has been
produced in accordance with the applicable provisions of the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder, and (g) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent upon the occurrence and during the
continuance of an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any material contract or
agreement to which such Grantor is a party or to which such Inventory is
subject.

 

3.10                        Intellectual Property.  Such Grantor does not have
any interest in, or title to, any Patent, Trademark or Copyright that
constitutes registered intellectual property (or an application therefor or a
license thereof) except as set forth in Exhibit D; provided, however, that the
parties acknowledge that the name “Insource” has no material value, and the
Administrative Agent agrees not to record its security interest in such name
with the U.S. Trademark Office, and provided further that the Grantors are not
listing licenses of commercially available “off-the-shelf” software and similar
products that are used in the business.  This Security Agreement is effective to
create a valid and continuing Lien and, upon filing of appropriate financing
statements in the offices listed on Exhibit F and this Security Agreement or the
Trademark Security Agreement or the Patent Security Agreement with the United
States Copyright Office and the United States Patent and Trademark Office, fully
perfected first priority security interests in favor of the Administrative Agent
on such Grantor’s Patents, Trademarks and Copyrights (subject to Permitted
Encumbrances), and such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from such Grantor.

 

3.11                        Filing Requirements.  None of the Equipment (other
than motor vehicles) is covered by any certificate of title.  None of the
Collateral is of a type for which security interests or liens may be perfected
by filing under any federal statute except for Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D.

 

3.12                        No Financing Statements, Security Agreements.  No
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated (by a filing authorized by
the secured party in respect thereof) naming such Grantor

 

8

--------------------------------------------------------------------------------


 

as debtor has been filed or is of record in any jurisdiction except for
financing statements or security agreements (a) naming the Administrative Agent
on behalf of the Secured Parties as the secured party and (b) with respect to
Permitted Encumbrances.

 

3.13                        Pledged Collateral.

 

(a)                                 Exhibit E sets forth a complete and accurate
list of all of the Pledged Collateral.  The applicable Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Collateral listed
on Exhibit E as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and Permitted Encumbrances.  Such Grantor further
represents and warrants that (i) all Pledged Collateral constituting an Equity
Interest owned by it has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all Pledged Collateral held by a securities intermediary is covered by a
control agreement among the applicable Grantor, the securities intermediary and
the Administrative Agent pursuant to which the Administrative Agent has Control
and (iv) all Pledged Collateral which represents Indebtedness owed to any
Grantor has been duly authorized, authenticated or issued and delivered by the
issuer of such Indebtedness, is the legal, valid and binding obligation of such
issuer and, to the knowledge of the Grantors, such issuer is not in material
default thereunder.

 

(b)                                 In addition, (i) none of the Pledged
Collateral has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) no options, warrants, calls or
commitments of any character whatsoever (A) exist relating to the Pledged
Collateral or (B) obligate the issuer of any Equity Interest included in the
Pledged Collateral to issue additional Equity Interests, and (iii) no consent,
approval, authorization, or other action by, and no giving of notice, filing
with, any governmental authority or any other Person is required for the pledge
by any Grantor of the Pledged Collateral pursuant to this Security Agreement or
for the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(c)                                  Except as set forth in Exhibit E, such
Grantor owns 100% of the issued and outstanding Equity Interests owned by it
which constitute Pledged Collateral and none of the Pledged Collateral which
represents Indebtedness owed to any Grantor is subordinated in right of payment
to other Indebtedness or subject to the terms of an indenture.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV.
COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

4.1                               General.

 

(a)                                 Collateral Records.  Each Grantor will
maintain complete and accurate books and records with respect to such Grantor’s
Collateral and furnish to the Administrative Agent such reports relating to the
Collateral as the Administrative Agent shall from time to time reasonably
request.

 

(b)                                 Authorization to File Financing Statements;
Ratification.  Each Grantor hereby authorizes the Administrative Agent to file,
and if reasonably requested will deliver to the Administrative Agent, all
financing statements and other documents and take such other actions as may from
time to time be reasonably requested by the Administrative Agent in order to
maintain a first priority perfected security interest (subject to Permitted
Encumbrances) in and, if applicable, Control of, the Collateral.  Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any UCC jurisdiction and may (i) indicate the Collateral (1) as all assets of
such Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon request.  Each Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 

(c)                                  Further Assurances.  Such Grantor will, if
so requested by the Administrative Agent, furnish to the Administrative Agent,
as often as the Administrative Agent reasonably requests, statements and
schedules further identifying and describing the Collateral and such other
reports and information in connection with the Collateral as the Administrative
Agent may reasonably request, all in such detail as the Administrative Agent may
reasonably request.  Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in the Collateral and the
priority thereof against any Lien other than a Permitted Encumbrance; provided,
however, that notwithstanding any provision contained herein or in any other
Loan Document, the Grantors shall not be obligated to take any action in any
jurisdiction outside of the United States of America.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Disposition of Collateral.  Such Grantor
will not sell, lease or otherwise dispose of the Collateral except for
dispositions permitted pursuant to Section 6.12 of the Credit Agreement.

 

(e)                                  Liens.  Such Grantor will not create,
incur, or suffer to exist any Lien on the Collateral except (i) the security
interest created by this Security Agreement and (ii) Permitted Encumbrances.

 

(f)                                   Other Financing Statements.  Such Grantor
will not authorize the filing of any financing statement naming it as debtor
covering all or any portion of the Collateral, except for financing statements
(i) naming the Administrative Agent on behalf of the Secured Parties as the
secured party, and (ii) in respect to Permitted Encumbrances.

 

(g)                                  Locations.  Such Grantor will not
(i) maintain any Collateral (other than mobile equipment in the possession of
its employees or agents or inventory in transit) at any location other than
those locations listed on Exhibit A or disclosed to Administrative Agent
pursuant to clause (ii) of this Section, (ii) otherwise change, or add to, such
locations without concurrently therewith obtaining a Collateral Access Agreement
for each such new location to the extent required under Section 4.13), or
(iii) change its principal place of business or chief executive office from the
location identified on Exhibit A, other than as permitted by the Credit
Agreement and hereunder.

 

(h)                                 Compliance with Terms.  Such Grantor will
perform and comply in all material respects with all obligations in respect of
the Collateral and all material agreements to which it is a party or by which it
is bound relating to the Collateral.

 

4.2                               Receivables.

 

(a)                                 Certain Agreements on Receivables.  Such
Grantor will not make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof, except that, so long as
no Event of Default has occurred and is continuing, such Grantor may reduce the
amount of Accounts arising from the sale of Inventory in accordance with its
present policies and in the ordinary course of business.

 

(b)                                 Collection of Receivables.  Except as
otherwise provided in this Security Agreement, such Grantor will collect and
enforce, at its sole expense, all amounts due or hereafter due to such Grantor
under the Receivables

 

(c)                                  Delivery of Invoices.  Such Grantor will
deliver to the Administrative Agent promptly upon its request after the
occurrence and during the continuation of an Event of Default copies of invoices
with respect to each Account bearing such language of assignment as the
Administrative Agent shall reasonably request.

 

(d)                                 Disclosure of Counterclaims on Receivables. 
If (i) any material discount, credit or agreement to make a rebate or to
otherwise reduce the amount owing on a Receivable exists or (ii) if, to the
knowledge of such Grantor, any material dispute, setoff, claim,

 

11

--------------------------------------------------------------------------------


 

counterclaim or defense exists or has been asserted or threatened with respect
to a Receivable, such Grantor will promptly disclose such fact to the
Administrative Agent in writing.

 

(e)                                  Electronic Chattel Paper.  Such Grantor
shall, upon Administrative Agent’s request, take all steps necessary to grant
the Administrative Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

4.3                               Inventory and Equipment.

 

(a)                                 Maintenance of Goods.  Such Grantor will do
all things necessary to maintain, preserve, protect and keep the Inventory and
the Equipment in good repair and working and saleable condition, except for
damaged or defective goods arising in the ordinary course of such Grantor’s
business, casualty damage and except for ordinary wear and tear in respect of
the Equipment.

 

(b)                                 Returned Inventory.  If an Account Debtor
returns any Inventory to such Grantor in excess of $100,000 when no Event of
Default exists, then such Grantor shall promptly determine the reason for such
return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount.  In the event any Account Debtor returns Inventory in excess
of $100,000 to such Grantor when an Event of Default exists, such Grantor, upon
the request of the Administrative Agent, shall: (i) hold the returned Inventory
in trust for the Administrative Agent; (ii) segregate all returned Inventory
from all of its other property; (iii) dispose of the returned Inventory solely
according to the Administrative Agent’s written instructions; and (iv) not issue
any credits or allowances with respect thereto without the Administrative
Agent’s prior written consent.  All returned Inventory shall be subject to the
Administrative Agent’s Liens thereon.

 

(c)                                  Equipment.  Such Grantor shall not permit
any Equipment to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property the Administrative Agent does not have a Lien.

 

4.4                               Delivery of Instruments, Securities, Chattel
Paper and Documents.  Such Grantor will (a) deliver to the Administrative Agent
immediately upon execution of this Security Agreement the originals of all
Chattel Paper, Securities and Instruments (other than, for the avoidance of
doubt, checks or other instruments for deposit in the ordinary course of its
business) constituting Collateral (if any then exist), (b) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments (other than,
for the avoidance of doubt, checks or other instruments for deposit in the
ordinary course of its business) constituting Collateral, (c) upon the
Administrative Agent’s request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral, and (d) promptly upon the Administrative Agent’s
request, deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit H hereto (the “Amendment”), pursuant
to which such Grantor will pledge such additional Collateral.  The Grantors
hereby authorize the Administrative Agent

 

12

--------------------------------------------------------------------------------


 

to attach each Amendment to this Security Agreement and agree that all
additional Collateral set forth in such Amendments shall be considered to be
part of the Collateral.

 

4.5                               Uncertificated Pledged Collateral.  Such
Grantor will use commercially reasonable efforts to cause the appropriate
issuers (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
not represented by certificates to mark their books and records with the numbers
and face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.  Such Grantor will use commercially reasonable efforts
to cause (a) the issuers of uncertificated securities which are Pledged
Collateral and (b) any securities intermediary which is the holder of any
Pledged Collateral, to cause the Administrative Agent to have and retain Control
over such Pledged Collateral.  Without limiting the foregoing, such Grantor
will, with respect to Pledged Collateral held with a securities intermediary,
use commercially reasonable efforts to cause such securities intermediary to
enter into a control agreement with the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

 

4.6                               Pledged Collateral.

 

(a)                                 [Reserved]

 

(b)                                 [Reserved]

 

(c)                                  Registration of Pledged Collateral.  Upon
the occurrence and during the continuance of an Event of Default, such Grantor
will permit any registerable Pledged Collateral to be registered in the name of
the Administrative Agent or its nominee at any time at the option of the
Required Lenders.

 

(d)                                 Exercise of Rights in Pledged Collateral.

 

(i)                                     Without in any way limiting the
foregoing and subject to clause (ii) below, such Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Collateral
for all purposes not inconsistent with this Security Agreement, the Credit
Agreement or any other Loan Document; provided, that no vote or other right
shall be exercised or action taken which would have the effect of impairing the
rights of the Administrative Agent in respect of the Pledged Collateral.

 

(ii)                                  Following notice from the Administrative
Agent of its intention to exercise such right, such Grantor will permit the
Administrative Agent or its nominee at any time after the occurrence and during
the continuance of an Event of Default, to exercise all voting rights or other
rights relating to the Pledged Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Equity Interest or Investment Property constituting Pledged Collateral as if
it were the absolute owner thereof.

 

(iii)                               Such Grantor shall be entitled to collect
and receive for its own use all cash dividends and interest paid in respect of
the Pledged Collateral to the extent not

 

13

--------------------------------------------------------------------------------


 

in violation of the Credit Agreement.  Notwithstanding the foregoing, if a
Grantor receives dividends or distributions that are other than cash, such other
property shall become Pledged Collateral hereunder, and shall be subject to the
requirements (including baskets for permitted dispositions) set forth in this
Agreement and in the Credit Agreement.

 

(iv)                              During the continuance of an Event of Default,
all distributions in respect of any Pledged Collateral, whenever paid or made
during the continuance thereof, shall, upon the written request of the
Administrative Agent, be delivered to the Administrative Agent to hold as
Pledged Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Grantor, and shall, upon the written request of the
Administrative Agent, be forthwith delivered to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(e)                                  Interests in Limited Liability Companies
and Limited Partnerships.  Such Grantor agrees that no ownership interests in a
limited liability company or a limited partnership which are included within the
Collateral shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

4.7                               Intellectual Property.

 

(a)                                 Such Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or benefit of the Administrative Agent of any License that is material to its
business and is held by such Grantor and to enforce the security interests
granted hereunder.  The parties acknowledge that the Grantors have licenses to
certain commercially available “off-the-shelf” software and similar products and
will not be required to obtain consents or approvals with respect to such
licenses.

 

(b)                                 Such Grantor shall notify the Administrative
Agent immediately if it knows that any application or registration relating to
any Patent, Trademark or Copyright material to the business of such Grantor (now
or hereafter existing) may become abandoned or dedicated, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright material to its
business, its right to register the same, or to keep and maintain the same.

 

(c)                                  Grantor will give Administrative Agent
prompt written notice of any Patent, Trademark or Copyright registration with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency, and, upon request of the Administrative
Agent, such Grantor shall execute and deliver any and all security agreements as
the Administrative Agent may request to evidence the Administrative Agent’s
first priority security interest (subject to Permitted Encumbrances) on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor shall take all actions
necessary or reasonably requested by the Administrative Agent to maintain and
pursue each application, to obtain the relevant registration and to maintain the
registration of each of the Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless, in each case, such Grantor shall determine that such
Patent, Trademark or Copyright is not material to the conduct of such Grantor’s
business.

 

(e)                                  Such Grantor shall, unless it shall
reasonably determine that such Patent, Trademark or Copyright is not material to
the conduct of its business or operations, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Administrative Agent shall reasonably deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright.  In the event that
such Grantor institutes suit because any of the Patents, Trademarks or
Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.

 

4.8                               Commercial Tort Claims.  Such Grantor shall
promptly, and in any event within five Business Days after the same is acquired
by it, notify the Administrative Agent of any Commercial Tort Claim in excess of
$100,000 acquired by such Grantor and, unless the Administrative Agent otherwise
consents, such Grantor shall enter into an amendment to this Security Agreement,
in the form of Exhibit H, granting to Administrative Agent a first priority
security interest (subject to Permitted Encumbrances) in such Commercial Tort
Claim.

 

4.9                               Letter-of-Credit Rights.  If such Grantor is
or becomes the beneficiary of a letter of credit, such Grantor shall promptly,
and in any event within five Business Days after becoming a beneficiary, notify
the Administrative Agent thereof and use commercially reasonable efforts to
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct
all payments thereunder to a Deposit Account at the Administrative Agent or
subject to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

4.10                        Federal, State or Municipal Claims.  Such Grantor
will promptly notify the Administrative Agent of any Collateral which
constitutes a claim against the United States government or any state or local
government or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state or municipal law.

 

4.11                        No Interference.  Such Grantor agrees that it will
not interfere with any right, power and remedy of the Administrative Agent
provided for in this Security Agreement or any other Loan Document or now or
hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Administrative Agent of any one or
more of such rights, powers or remedies.

 

4.12                        Insurance.  (a)                  In the event any
Collateral is located in any area that has been designated by the Federal
Emergency Management Agency as a “Special Flood Hazard Area”,

 

15

--------------------------------------------------------------------------------


 

such Grantor shall purchase and maintain flood insurance on such Collateral
(including any personal property which is located on any real property leased by
such Grantor within a “Special Flood Hazard Area”).  The amount of flood
insurance required by this Section shall, at a minimum, comply with applicable
law, including the Flood Disaster Protection Act of 1973, as amended.

 

(b)                                 All insurance policies required hereunder
and under Section 5.9 of the Credit Agreement shall name the Administrative
Agent (for the benefit of the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain loss payable clauses or
mortgagee clauses and additional insured clauses, as applicable, through
endorsements in form and substance reasonably satisfactory to the Administrative
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Administrative Agent; (ii) no such coverage
of the Administrative Agent shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and loss payable or mortgagee clauses and additional insured clauses, as
applicable, may be canceled or terminated only upon at least thirty days’ (or a
customary shorter period in connection with cancelation due to nonpayment of
premium) prior written notice given to the Administrative Agent.

 

(c)                                  All premiums on such insurance shall be
paid when due by such Grantor, and copies of the policies delivered to the
Administrative Agent upon Administrative Agent’s request.  If such Grantor fails
to obtain or maintain any insurance as required by this Section 4.12 and
Section 5.9 of the Credit Agreement, the Administrative Agent may, following
prior written notice to Borrower, obtain such insurance at the Borrower’s
expense.  By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from such Grantor’s failure to
maintain such insurance or pay any premiums therefor.

 

4.13                        Collateral Access Agreements.  Such Grantor shall
use commercially reasonable efforts to obtain a Collateral Access Agreement from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral in excess of $250,000 is stored or located or
where its records concerning the Collateral are located, which agreement or
letter shall provide access rights, contain a waiver or subordination of all
Liens or claims that the landlord, mortgagee, bailee or consignee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent.

 

4.14                        Deposit Account Control Agreements.  Such Grantor
will use commercially reasonable efforts to provide to the Administrative Agent
upon the Administrative Agent’s request, a Deposit Account Control Agreement
duly executed on behalf of each financial institution holding a deposit account
(other than an Excluded Account) of such Grantor as set forth in this Security
Agreement or, in lieu of such efforts, or if such efforts are unsuccessful,
reduce the average amount held in such deposit accounts within 30 days of such
request so that such accounts qualify as Excluded Accounts.

 

4.15                        Change of Name or Location.  Such Grantor shall not
(a) change its name as it appears in official filings in the jurisdiction of its
incorporation or other organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or

 

16

--------------------------------------------------------------------------------


 

warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral as set forth in this Security
Agreement, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its jurisdiction of incorporation or
other organization, or (e) change its jurisdiction of incorporation or other
organization, in each case, unless the Administrative Agent shall have received
at least ten Business Days’ prior written notice of such change and such Grantor
shall take any reasonable action requested by the Administrative Agent in
connection therewith to continue the perfection and priority of any Liens in
favor of the Administrative Agent, on behalf of Secured Parties, in any
Collateral; provided, that any new location shall be in the continental U.S.

 

4.16                        Administrative Agent’s Discretion.  Notwithstanding
anything to the contrary herein, the Administrative Agent may, in its reasonable
discretion, determine that the provisions of this Article IV shall not apply to
any particular Collateral in respect of which the costs of obtaining a perfected
Lien therein is excessive in relation to the value or benefit afforded to the
Secured Parties thereby.

 

ARTICLE V.
EVENTS OF DEFAULT AND REMEDIES

 

5.1                               [Reserved]

 

5.2                               Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
direction of the Required Lenders shall, exercise any or all of the following
rights and remedies:

 

(i)                                     those rights and remedies provided in
this Security Agreement, the Credit Agreement, or any other Loan Document;
provided, that this Section 5.2(a) shall not be understood to limit any rights
or remedies available to the Secured Parties prior to an Event of Default;

 

(ii)                                  those rights and remedies available to a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank’s right of setoff or bankers’ lien)
when a debtor is in default under a security agreement;

 

(iii)                               give notice of sole control or any other
instruction under any Deposit Account Control Agreement or any other control
agreement with any securities intermediary and take any action therein with
respect to such Collateral;

 

(iv)                              without notice (except as specifically
provided in Section 8.1 or elsewhere herein), demand or advertisement of any
kind to such Grantor or any other Person, peaceably enter the premises of a
Grantor where any Collateral is located (through self-help and without judicial
process) to collect, receive, assemble, process, appropriate, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of, deliver,
or realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from

 

17

--------------------------------------------------------------------------------


 

time to time with or without notice and may take place at the applicable
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Administrative Agent may deem commercially reasonable; and

 

(v)                                 concurrently with written notice to the
applicable Grantor, transfer and register in its name or in the name of its
nominee the whole or any part of the Pledged Collateral, exchange certificates
or instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the
Administrative Agent was the outright owner thereof.

 

(b)                                 The Administrative Agent, on behalf of the
Secured Parties, may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

 

(c)                                  The Administrative Agent shall have the
right upon any such public sale or sales and, to the extent permitted by law,
upon any such private sale or sales, to purchase for the benefit of the
Administrative Agent and the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption each Grantor hereby expressly releases.

 

(d)                                 Until the Administrative Agent is able to
effect a sale, lease, or other disposition of Collateral, the Administrative
Agent shall have the right to hold or use Collateral, or any part thereof, to
the extent that it deems appropriate for the purpose of preserving Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent.  The Administrative Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.

 

(e)                                  If, after the Credit Agreement has
terminated by its terms and all of the Obligations (other than inchoate
indemnification or reimbursement obligations or other obligations which, by
their terms, survive termination of the Loan Documents) have been paid in full,
there remain Swap Obligations outstanding, the Required Lenders may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Obligations
pursuant to the terms of the Swap Agreement.

 

(f)                                   Notwithstanding the foregoing, the Secured
Parties shall not be required to (i) make any demand upon, or pursue or exhaust
any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any

 

18

--------------------------------------------------------------------------------


 

guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

 

(g)                                  Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Collateral and may be compelled to resort to one or more private sales
thereof in accordance with clause (a) above.  Each Grantor also acknowledges
that any private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private.  The Administrative Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the applicable Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if such Grantor and the issuer
would agree to do so.

 

5.3                               Grantors’ Obligations Upon Default.  Upon the
request of the Administrative Agent after the occurrence and during the
continuance of a Default, each Grantor will:

 

(a)                                 assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places specified by the Administrative Agent and reasonably
convenient to such Grantor and the Administrative Agent, whether at such
Grantor’s premises or elsewhere; and

 

(b)                                 permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay such
Grantor for such use and occupancy.

 

5.4                               Grant of Intellectual Property License.  For
the purpose of enabling the Administrative Agent to exercise the rights and
remedies under this Article V at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
(a) grants to the Administrative Agent, for the benefit of the Secured Parties,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein; provided,
however, that Administrative

 

19

--------------------------------------------------------------------------------


 

Agent may only exercise its license and rights under clauses (a) and (b) during
the existence of an Event of Default.

 

ARTICLE VI.
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1                               Account Verification.  During the existence of
an Event of Default, the Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of the applicable Grantor communicate (by mail, telephone,
facsimile, electronic communication or otherwise) with the Account Debtors of
such Grantor, parties to contracts with such Grantor and obligors in respect of
Instruments of such Grantor to verify with such Persons, to the Administrative
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables.

 

6.2                               Authorization for Administrative Agent to Take
Certain Action.

 

(a)                                 Each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact (i) to endorse and collect any cash proceeds of the Collateral,
(ii) to file any financing statement with respect to the Collateral and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iii) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged Collateral, (iv) to discharge past due taxes, assessments, charges, fees
or Liens on the Collateral (except for such Liens that are Permitted
Encumbrances), (v) to contact Account Debtors for any reason, (vi) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (vii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of such Grantor, assignments and
verifications of Receivables, (viii) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (ix) to settle, adjust, compromise, extend or renew the Receivables,
(x) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xi) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiii) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xiv) to do
all other acts and things necessary to carry out this Security Agreement; and
each Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable documented out-of-pocket payment made or any expense incurred by the
Administrative Agent in connection with any of the foregoing;

 

20

--------------------------------------------------------------------------------


 

provided, that this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

 

(b)                                 All acts of said attorney or designee are
hereby ratified and approved. The powers conferred on the Administrative Agent,
for the benefit of the Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers.  The Administrative Agent agrees that, except for the powers granted in
Section 6.2(a)(ii), it shall not exercise any power or authority granted to it
unless an Event of Default has occurred and is continuing.

 

6.3                               Proxy.  EACH GRANTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY IN
FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO THE
PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL,
WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY
OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY
AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT AND FOLLOWING NOTICE BY ADMINISTRATIVE
AGENT TO SUCH GRANTOR OF ITS INTENTION TO EXERCISE ITS RIGHTS HEREUNDER.

 

6.4                               Nature of Appointment; Limitation of Duty. 
THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN
THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 7.14.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE
ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR ANY OF THEIR AFFILIATES, NOR ANY OF
THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED, THAT IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VII.
GENERAL PROVISIONS

 

7.1                               Waivers.  To the extent that the
Administrative Agent or any Lender is required by the Uniform Commercial Code to
send notice of the time and/or place of any public or private sale or other
disposition of all or any part of the Collateral, such notice shall be deemed
reasonable if sent to the applicable Grantor, addressed as set forth in
Article VIII, at least ten days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made.  To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent or any Lender
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the gross negligence or willful misconduct of the
Administrative Agent or such Lender as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Administrative Agent or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise. 
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

7.2                               Limitation on Secured Parties’ Duty with
Respect to the Collateral.  The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control.  Neither the Administrative Agent nor any
Lender shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Administrative Agent or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that

 

22

--------------------------------------------------------------------------------


 

provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets, (ix) to dispose of assets in wholesale rather than retail markets,
(x) to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (xi) to purchase insurance or credit enhancements to insure the
Administrative Agent against risks of loss, collection or disposition of
Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral. 
Each Grantor acknowledges that the purpose of this Section 7.2 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would be commercially reasonable in the Administrative Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Administrative Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7.2.  Without limitation upon the
foregoing, nothing contained in this Section 7.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Administrative Agent that
would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 7.2.

 

7.3                               Compromises and Collection of Collateral. 
Each Grantor and the Administrative Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable.  In view of the
foregoing, each Grantor agrees that the Administrative Agent may at any time and
from time to time, if an Event of Default has occurred and is continuing,
compromise with the obligor on any Receivable, accept in full payment of any
Receivable such amount as the Administrative Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Administrative
Agent shall be commercially reasonable so long as the Administrative Agent acts
in good faith based on information known to it at the time it takes any such
action.

 

7.4                               Secured Party Performance of Debtor
Obligations.  Without having any obligation to do so, the Administrative Agent
may perform or pay any obligation which a Grantor has agreed to perform or pay
in this Security Agreement and such Grantor shall reimburse the Administrative
Agent for any reasonable documented out-of-pocket amounts paid by the
Administrative Agent pursuant to this Section 7.4.  A Grantor’s obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

 

7.5                               Specific Performance of Certain Covenants. 
Each Grantor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12,
4.13, 4.14, 4.15, 5.3, or 7.6 will cause irreparable injury to the Secured
Parties, that the Secured Parties have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the Secured
Parties to seek and obtain specific performance of other obligations of a
Grantor contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against such Grantor.

 

23

--------------------------------------------------------------------------------


 

7.6                               [Reserved]

 

7.7                               No Waiver; Amendments; Cumulative Remedies. 
No failure or delay by any Secured Party to exercise any right or power under
this Security Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Secured Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Security Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.2 of the Credit Agreement and then only to the extent
in such writing specifically set forth.

 

7.8                               Limitation by Law; Severability of
Provisions.  All rights, remedies and powers provided in this Security Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable or not
entitled to be recorded or registered, in whole or in part.  Any provision in
this Security Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

7.9                               Reinstatement.  This Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Grantors for liquidation or reorganization, should
any Grantor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of such Grantor’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof (including a payment
effected through exercise of a right of setoff), is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise (including pursuant to any settlement
entered into by a Secured Party in its discretion), all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof (including a payment effected through exercise of a right of setoff), is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

7.10                        Benefit of Agreement.  The terms and provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
Grantors, the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written

 

24

--------------------------------------------------------------------------------


 

consent of the Administrative Agent.  No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, hereunder.

 

7.11                        Survival of Representations.  All representations
and warranties of the Grantors contained in this Security Agreement shall
survive the execution and delivery of this Security Agreement.

 

7.12                        [Reserved]

 

7.13                        Headings.  The title of and section headings in this
Security Agreement are for convenience of reference only, and shall not govern
the interpretation of any of the terms and provisions of this Security
Agreement.

 

7.14                        Termination.  This Security Agreement shall continue
in effect (notwithstanding the fact that from time to time there may be no
Secured Obligations outstanding) until (i) the Credit Agreement has terminated
pursuant to its express terms and (ii) all of the Secured Obligations (other
than inchoate indemnification or reimbursement obligations or other obligations
which, by their terms, survive termination of the Credit Agreement) have been
paid and performed in full (or with respect to any outstanding Letters of
Credit, a cash deposit (or at the discretion of the Administrative Agent a
backup standby letter of credit satisfactory to the Administrative Agent) has
been delivered to the Administrative Agent as required by the Credit Agreement)
and no commitments of the Administrative Agent or the Lenders which would give
rise to any Secured Obligations are outstanding.  Upon the termination of this
Security Agreement, the Liens and the security interests of the Administrative
Agent and other Secured Parties in the Collateral granted herein shall
automatically terminate, be released and be of no further force or effect and
all rights in the Collateral shall revert automatically to the Grantors.  Upon
the termination of this Security Agreement and from to time to time thereafter,
Administrative Agent and the other Secured Parties shall, at the Grantors’ sole
expense, execute, acknowledge, and deliver to any Grantor all documents and
instruments reasonably requested by such Grantor to evidence such termination
and release.

 

7.15                        Entire Agreement.  This Security Agreement and the
other Loan Documents embody the entire agreement and understanding between the
Grantors and the Administrative Agent relating to the Collateral and supersedes
all prior agreements and understandings between the Grantors and the
Administrative Agent relating to the Collateral.

 

7.16                        Governing Law; Jurisdiction; Consent to Service of
Process; WAIVER OF JURY TRIAL.  The terms of Section 9.9 and 9.10 of the Credit
Agreement with respect to governing law, jurisdiction, consent to service of
process and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

7.17                        Indemnity.  [Reserved]

 

7.18                        Counterparts.  This Security Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Security Agreement by signing any such counterpart.  Delivery of an

 

25

--------------------------------------------------------------------------------


 

executed counterpart of a signature page of this Security Agreement by facsimile
or other electronic transmission (including a .pdf) shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

 

ARTICLE VIII.
NOTICES

 

8.1                               Sending Notices.  Any notice required or
permitted to be given under this Security Agreement shall be sent in accordance
with Section 9.1 of the Credit Agreement.

 

8.2                               Change in Address for Notices.  Each of the
Grantors, the Administrative Agent and the Lenders may change the address for
service of notice upon it by a notice in writing to the other party.

 

ARTICLE IX.
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement.  It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII.  Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Pages Follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

 

GRANTORS:

 

 

 

VIRTUSA CORPORATION

 

 

 

By:

/s/ Ranjan Kalia

 

Name:

Ranjan Kalia

 

Title:

EVP and CFO

 

 

 

INSOURCE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

Name:

Ranjan Kalia

 

Title:

Treasurer

 

 

 

INSOURCE, LLC

 

 

 

By:

InSource Holdings, Inc., its sole member

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

Treasurer

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Jacob L. Dowden

 

Name:

Jacob L. Dowden

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GRANTOR’S INFORMATION AND COLLATERAL LOCATIONS

 

[NTD:  Please complete for each Grantor]

 

I.                                        Name of
Grantor:                                                  

 

II.                                   Jurisdiction of Incorporation or
Organization:                                                  

 

III.                              Type of
Entity:                                                  

 

IV.                               Organizational Number assigned by Jurisdiction
of Incorporation or
Organization:                                                  

 

V.                                    Federal Identification
Number:                                                  

 

VI.                               Place of Business (if it has only one) or
Chief Executive Office (if more than one place of business) and Mailing Address:

 

 

Attention:                                                  

 

VII.                          Locations of Collateral or books and records
concerning the Collateral:

 

(a)                                 Properties Owned by the Grantor:

 

 

(b)                                 Properties Leased by the Grantor (Include
Landlord’s Name):

 

 

(c)                                  Public Warehouses or other Locations
pursuant to Bailment or Consignment Arrangements (include name of Warehouse
Operator or other Bailee or Consignee):

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEPOSIT ACCOUNTS

 

Account Owner/Grantor

 

Name of Institution

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LETTER OF CREDIT RIGHTS

 

CHATTEL PAPER

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Grantor

 

Patent Description

 

Patent Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Grantor

 

Patent Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Grantor

 

Trademark

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Grantor

 

Trademark Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHTS

 

Grantor

 

Copyright

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Grantor

 

Copyright Description

 

Application Filing
Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Agreement

 

Date of Agreement

 

Parties to Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS

 

Grantor/Owner

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of Stock

 

Percentage
of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Grantor/Owner

 

Issuer

 

Number

 

Face
Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Grantor/Owner

 

Issuer

 

Number

 

Type

 

Face
Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Grantor/Owner

 

Issuer

 

Description of
Collateral

 

Percentage
Ownership
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[NTD:  Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FINANCING STATEMENT FILING OFFICES

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

AMENDMENT

 

This Amendment, dated                                 ,        is delivered
pursuant to Section 4.8 of the Security Agreement referred to below.  All
defined terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
December [    ], 2013, between the undersigned, as a Grantor, the other Grantors
party thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent, (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

 

 

 

 

 

By:

 

Name:

 

 

Title:

 

 

Schedule I to Amendment to Security Agreement

 

STOCKS

 

Issuer

 

Certificate
Number(s)

 

Number of
Shares

 

Class of Stock

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Issuer

 

Number

 

Type

 

Face
Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[NTD:  Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

COMMERCIAL TORT CLAIMS

 

Description of Claim

 

Parties

 

Case Number; Name of Court
where Case was Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------